Order entered March 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01354-CR

                               LAURA DE LA CRUZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F08-24680-U

                                             ORDER
       The Court ORDERS Peri Wood, official court reporter of the 291st Judicial District

Court to file a supplemental record containing State’s Exhibit nos. 53 and 74, DVDs, within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Peri

Wood, official court reporter, 291st Judicial District Court, and to counsel for all parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE